Exhibit 3

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF

DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING APPEAL AND
ITS SUPPORTING MEMORANDUM OF LAW”

Case 1:13-cr-004325-TDS Document 193-3 Filed 09/18/19 Pane 1 of4
 

 

 

 

 

a Ln
ViedExpress
Patient Name: Brian Hill
Patient DOB: 05/26/1990 ,;
Date of Visit: September 11 2019
Seen By: Candice Earp, INP VA PREMIER HEALTH PLAN - ELITE PLUS (MEDICAID R
Location: MedExpress Martinsville W Commonwealth Blyd BOX 4369
105 West Commonwealth Blvd PO
Martinsville, VA 24112-1806 RICHMOND, VA 23220-8369
Policy Holder: BRIAN HILL
276-666-5000 Relation:
DOB: 5/26/1990 Effective Date: ;
Sex: M Type: PRIMARY
Patient Name: Brian Hill Employer:
310 FOREST ST
MARTINSVILLE, VA 24112
DOB: 05/26/1990 Sex: M
Phone: 276-790-3505
Visit Date: Description: Qty
09/11/19 73110 - XRAY-WRIST COMP 3+ VIEWS*** .
09/11/19 73130 - XRAY-HAND COMP 3+ VIEWS*** 4

Clinical Summary Report
Chief Complaint

 

Patient comes in today for a Pain, Wrist. bilateral wrist pain for past few weeks, tingling (SOURCE: Patient)

Allergies

 

Active: Reviewed Allergies; ranitidine
Vitals
Taken on 09/11/2019 at 4:49 PM:

 

BP: 113/77 mmHg

PULSE: 80 bpm

RESP: 18 breaths/min
TEMP: 98.4

WEIGHT: 194 fb(88 kg)
HEIGHT/LENGTH: 5 ft 10 in
BM 27.835

O02 SAT: 95%

PAIN: 7/10

 

This document was created on: 9/11/2012 at 5:56:13PM

 

Case 1:13-cr-004325-TDS Document 193-3 Filed 09/18/19 Pane ? of 4
 

 

 

ro
at

MedeExpress

 

 

Cr tem i re et

Patient Name: Brian Hill
Patient DOB: 05/26/1990

AIP

Carpal tunnel syndrome, right upper limb (354.0, G56.01)

Discharge Instructions: CARPAL TUNNEL]124432
Can take additional Tylenol while taking the medication | prescribed but avoid ibuprofen as this is the
same type of medication as (the one | prescribed) it can cause kidney dysfunction if taken
simultaneously.
-Make sure to wear a brace that provide adequate support while at work and whille at home
maintaining a nutural position will help lessen the inflammation.
X ray studies reviewed by radiologist and report received prior to the patient being discharged.
Go to the Emergency Department immediately if your symptoms worsen or if you develop new
symptoms that concern you.
Return to MedExpress if your symptoms fail to improve in 1-2 weeks,
Elevate injured extremity as much as possible. The injured extremity should be elevated as high as
possible, at least above the level of the heart.
Apply ice to injured area for 20 minutes every hour while awake. Never apply ice pack directly against
the skin to avoid frostbite. You may use a towel, washcloth, elastic bandage, or layer of clothing to
separate the ice pack from the skin.
PRESCRIBED Naprosyn 500 MG tablet: Take 1 tablet (oral) 2 times per day for 15 days; Total Qty: 30
(Thirty) tablet; No refills; Allow substitutions; Earliest Fill Date: 09/11/19

* Prescription sent by e-prescribing to WALGREENS DRUG STORE #12495, 2707 GREENSBORO
RD, MARTINSVILLE, VA 24112 Phone (276) 632-0180 on 09/11/2019 17:55:49 by emily.spence
PRESCRIBED prednisone 10 mg tablet: Take 3 tablet (oral) 2 times per day for 5 days for
inflammation. TAKE WITH FOOD; Total Qty: 30 (Thirty) tablet; No refills; Allow substitutions; Earliest
Fifl Date: 09/11/19

* Prescription sent by e-prescribing to WALGREENS DRUG STORE #12495, 2707 GREENSBORO
RD, MARTINSVILLE, VA 24112 Phone (276) 632-0180 on 09/11/2019 17:55:49 by emily.spence

Current Meds

ACTIVE: Basaglar KwikPen U-100 Insulin

ACTIVE: Novolog Flexpen U-71009 Insulin

ACTIVE: Zoloft

Meds Prescribed Today

PRESCRIBED Naprosyn 500 MG tablet: Take 4 tablet (oral) 2 times per day for 15 days; Total Qty: 30 (Thirty) tablet;
No refills; Alow substitutions; Earliest Fill Date: 09/11/19 Prescribed by: Candice Earp, INP Start Date: 09/11/19
PRESCRIBED prednisone 10 mg tablet: Take 3 tablet (oral) 2 times per day for 5 days for inflammation. TAKE WITH
FOOD; Total Qty: 30 (Thirty) tablet; No refills; Allow substitutions; Earliest Fill Date: 09/11/19 Prescribed by: Candice

Earp, INP Start Date: 09/11/19

This document was created om 9/11/201£ at 5:56:13PM

Case 1:13-cr-004325-TDS Document 193-3 Filed 09/18/19 Pane 32 of 4
help to change the position of your keyboard or add a wrist support. Your wrist should be in a
neutral position and not bent back when typing.

e You may use over-the-counter pain medicine to treat pain and inflammation, unless another
medicine was prescribed. Anti-inflammatory pain medicines, such as ibuprofen or naproxen may be
more effective than acetaminophen, which treats pain, but not inflammation. If you have chronic
liver or kidney disease or ever had a stomach ulcer or GI bleeding, talk with your doctor before
using these medicines.

e Opioid pain medicine will only give temporary relief and does not treat the problem. If pain
continues, you may need a shot of a steroid drug into your wrist. |

e If the above methods fail, you may need surgery. This will open the carpal tunnel and release the
pressure on the trapped nerve.

Follow-up care

Follow up with your healthcare provider, or as advised, if the pain doesn't begin to improve within the
next week,

If X-rays were taken, you will be notified of any new findings that may affect your care.

When to seek medical advice

Call your healthcare provider right away if any of these occur:
e Pain not improving with the above treatment
e Fingers or hand become cold, blue, numb, or tingly
e Your whole arm becomes swollen or weak

N

© 2000-2017 The StayWell Company, LLC. 780 Township Line Road, Yardley, PA 19067. All rights reserved. This Information is not intended as a substitute
for professional medical care. Always follow your healthcare professional's instructions.

 

Case 1:13-cr-004325-TDS Document 193-3 Filed 09/18/19 Pane 4dof4
